Citation Nr: 0923450	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  08-07 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than July 30, 2005, 
for the grant of service connection for tinnitus.


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to 
January 1981. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which granted service connection for 
tinnitus and assigned a 10 percent evaluation, effective July 
30, 2005.  

The Veteran has made contentions regarding entitlement to 
service connection for schizophrenia.  In July 2007, the RO 
sent him a VCAA letter on this matter; however, it appears 
that, to date, this issue has not been adjudicated.  This 
matter is referred to the RO for appropriate action.


FINDING OF FACT

The Veteran did not submit a claim, either formal or 
informal, for service connection for tinnitus until July 30, 
2005.


CONCLUSION OF LAW

Entitlement to an effective date prior to July 30, 2005, for 
the grant of service connection for tinnitus is not 
warranted.  38 U.S.C.A. § 5101, 5110, 7104 (West 2002); 
38 C.F.R. §§ 3.1(p), 3.400 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran's claim arises from his disagreement with the 
effective date following the grant of service connection.  
Once service connection is granted, the claim is 
substantiated and additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Because the application 
of the law to the undisputed facts is dispositive of this 
appeal, no discussion of VA's duties to notify and assist is 
necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

The Veteran argues that an earlier effective date is 
warranted for his tinnitus because this condition was noted 
on several occasions during service.  As such, he maintains 
that the effective date of service connection, and the 10 
percent rating, should be retroactive to the date following 
his separation from service, even though his claim for 
service connection was not submitted until July 30, 2005.  In 
support of this contention, the Veteran has pointed to 
service treatment records dated in January 1979, March 1979, 
and April 1979, regarding his tinnitus.

The basic facts are not in dispute.  As the RO noted, the 
Veteran's initial application for service connection for 
tinnitus was filed with VA on July 30, 2005, and indeed, the 
Veteran does not contend otherwise.

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
of an award of disability compensation shall be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year of separation, 
otherwise the date of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a Veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the Veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

Here, the RO granted service connection and a 10 percent 
evaluation effective the date the Veteran's original claim of 
service connection for tinnitus was filed with VA.  Because 
the Veteran's tinnitus had its onset in service, service 
connection was granted.  It does not follow, however, that 
because service connection is warranted that the effective 
date of service connection be the day following service.  An 
effective date of an award of service connection is not based 
on the earliest evidence showing a causal connection, but on 
the date that the application upon which service connection 
was eventually awarded was filed with VA.  Lalonde v. West, 
12 Vet. App. 377, 382 (1999).  Because the Veteran did not 
file a formal or informal application for service connection 
prior to July 30, 2005, VA is precluded, as a matter of law, 
from granting an effective date prior to that date for 
service connection for tinnitus.  As such, this appeal must 
be denied because the RO has already assigned the earliest 
possible effective date provided by law.  


ORDER

Entitlement to an effective date prior to July 30, 2005, for 
service connection for tinnitus is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


